Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0154262 Cho et al.
2. 	Referring to claim 1, Cho et al. teaches a display panel, comprising: a first substrate, (Figures 7-13 #210 and Paragraph 0041), used to connect with at least one other substrate, (Figures 7-13 #110), wherein the first substrate, (Figures 7-13 #210 and Paragraph 0041), comprises a first light output surface and a first sidewall connecting to the first light output surface; and the first sidewall forms a non-180° angle with the first light output surface; a plurality of first light-emitting elements, disposed on the first light output surface; and a first patterned conductive layer, (Figures 7-13 #220 and Paragraph 0046), disposed on the first sidewall.
3. 	Referring to claim 2, Cho et al. teaches a display panel according to claim 1, wherein the at least one other substrate comprises: a second substrate, comprising a second light output surface and a second sidewall connected to the second light output surface, (Figures 7-13 #110), wherein the first sidewall is in contact with the second sidewall; and the first light output surface is coplanar, (Figures 7-13 #210), with the second light output surface, (Figures 7-13 #110); and a plurality of second light-emitting elements, disposed on the second light output surface.
4. 	Referring to claim 3, Cho et al. teaches a display panel according to claim 2, further comprising a second patterned conductive layer, disposed on the second sidewall, (Figures 7-13 #120).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
5.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/30/21